DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02 Nov 2022 has been entered.  Claims 1-29 are pending in the application.  Claims 4-6, 8, 14, 19, 22, and 25-26 are currently amended.  Applicant’s amendment to the Drawings and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 08 Jun 2022.
Response to Arguments
Applicant's arguments filed 02 Nov 2022 have been fully considered but they are not persuasive.
Regarding claim 1 applicant argues that Chervin et al. (U.S. Pub. 2013/0139819) fails to teach or suggest at least the requirement of “a weighted member attached to and positioned proximate an upper portion of the first bladder” (Pg. 9-11). Specifically, applicant argues “the mass 70 is positioned on the upper surface of the fourth plate 76 of the second chamber 72.” Examiner respectfully submits that applicant’s argument actually affirms the position taken in the 35 U.S.C. 102(a)(1) rejection of claim 1. It is noted that the rejection has cited the “first bladder” as second chamber 72 and the “weighted member” as mass 70 (see Non-Final Office action Pg. 5-6). Applicant’s arguments thus directly affirm the rejection of claim 1.
Regarding claim 25 applicant argues that Morch (U.S. Patent 2969789) fails to teach or suggest all requirements of amended claim 25 (Pg. 11-12). Applicant’s arguments in this regard focus on the discussion of breathing bag 22. Examiner concurs with applicant’s assertion that breathing bag 22 fails to anticipate the amended recitations of the first bladder of claim 25. However, the rejection of claim 25 had indicated that the readings from Morch of the first bladder and the second bladder could be switched (see Non-Final Office action Pg. 8). Bladder 20 of Morch is still found to accurately read on the first bladder of claim 25 and thus the 35 U.S.C. 102(a)(1) rejection of claim 25 is maintained, while updated below to reflect the amended claim language.
Based upon the amended requirements of claim 25 the prior 35 U.S.C. 102(a)(1) rejection of claim 27 is withdrawn. However, Chervin is now cited against claim 25 and its dependents.
Claim Objections
Claim(s) 25-29 is/are objected to because of the following informalities:
Claim 25, Ln. 4 recites “being bias” which should read “being biased”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 13-15, 17-18, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervin et al. (U.S. Pub. 2013/0139819).
Regarding claim 1, Chervin discloses a therapeutic oxygen breathing apparatus (Figs. 1-11 #10; ¶¶0035-0058) comprising: an air reservoir (Fig. 2 #30, 72; ¶0046) having a first bladder (Fig. 2 #72; ¶¶0045-0049) and a second bladder (Fig. 2 #30; ¶¶0037-0040), the first and second bladders being configured for storing air having different percentages of oxygen therein (#72 stores ambient air for inhalation while #30 stores exhalation which will have a lower concentration of oxygen than ambient air; ¶¶0036, 0038, 0047); a frame structure (Fig. 1 #12; ¶0036) configured to support at least the first bladder in a vertical direction (Fig. 1); a weighted member (Fig. 2 #32, 70; ¶0043) attached to and positioned proximate an upper portion of the first bladder, the weighted member having sufficient weight to apply a downward force on the first bladder when filled with air, such that a constant, predetermined positive pressure is applied to the air stored within the first bladder (¶0043); wherein the first bladder includes a first inlet (Fig. 4 #80; ¶0047) for receiving a first quantity of air having a first concentration of oxygen (ambient air through openings 28) and the second bladder includes a second inlet (Fig. 4 #40) for receiving a second quantity of air having a second concentration of oxygen (exhaled air with lower than ambient concentration of oxygen); and wherein the first bladder includes a first outlet (Fig. 4 #82; ¶0047) for releasing a first portion of stored air having the first concentration of oxygen and the second bladder includes a second outlet (Figs. 5-6 at #50; ¶0039) for releasing a second portion of stored air having the second concentration of oxygen. The expandable chambers 30, 72 of Chervin are readable as bladders under broadest reasonable interpretation. It is noted that the second outlet is not required to be directed for user inhalation. It is noted that the embodiment of Figs. 12-13 (¶0059) may be alternately read on the instant claim in the same manner as cited above.
Regarding claim 2, Chervin discloses the first and second bladders are physically separated (Figs. 1-2).
Regarding claim 6, Chervin discloses the second concentration of oxygen is supplied from an external source (Fig. 11 #110; ¶¶0051-0052) and is less than ambient air concentration of oxygen (¶0038). Exhaled air can be read as the second concentration of oxygen less than ambient air.
Regarding claim 7, Chervin discloses the second concentration of oxygen is between 8% to 20.95% (¶0038). Exhaled air has a concentration of oxygen typically within the recited range.
Regarding claim 8, Chervin discloses the first bladder is cylindrical (Fig. 5 #72).
Regarding claim 13, Chervin discloses the weighted member is positioned on an upper surface portion of the first bladder (Fig. 2).
Regarding claim 14, Chervin discloses the first outlet is in fluid communication with a first airflow directional valve (Fig. 3 #94; ¶0050) that permits unidirectional airflow out of the first bladder.
Regarding claim 15, Chervin discloses the second outlet is in fluid communication with a second airflow directional valve (Figs. 5-6 #50; ¶0039) that permits unidirectional airflow of air out of the second bladder.
Regarding claim 17, Chervin discloses a breathing mask (Fig. 11 #20; ¶0051) having an inlet which is coupled to the first and second bladders via a control switch (Fig. 11 #114; ¶¶0051-0052). Valve assembly 114 functions as a switch to regulate flow into and out of mask 20 (¶¶0051-0052).
Regarding claim 18, Chervin discloses the control switch is in fluid communication with the first and second outlets of the first and second bladders (Fig. 11).
Regarding claim 25, Chervin discloses a dual bladder system (Figs. 1-11 #10; ¶¶0035-0058) capable of supplying gasses while exercising, comprising: a cylindrical inflatable and collapsible first bladder (Fig. 2 #72; ¶¶0045-0049) dimensioned and configured to receive a first gas (Fig. 4 #80; ¶0047 – ambient air through openings 28), the first bladder being biased towards a collapsed state (e.g. Fig. 3; ¶¶0043, 0046) and positioned in an external ambient pressure environment (Fig. 1 – vents 28 directly interface second chamber 72 with atmospheric pressure; ¶0036); a second bladder (Fig. 2 #30; ¶¶0037-0040) dimensioned and configured to receive a second gas (Fig. 4 #40 – exhaled air); and a mixer (Figs. 10-11 #114; ¶¶0051-0052; in Fig. 10 gases can mix interiorly of body 116 when flapper 118 is between second port 122 and third port 124) coupled to the first and second bladders (Fig. 11 – coupled via hoses), the mixer having an actuator (Fig. 10 #118; ¶0052) for selectively providing at least one of the first gasses while exercising represents an intended use and is given limited patentable weight (MPEP 2111.02). Further, the term “exercising” under broadest reasonable interpretation can involve the active motion of a body’s organs, to include lung movement, and is not limited to the type of vigorous exercise the instant application appears to intend. The actuator is not required to allow both the first gas and the second gas to be provided to the user.
Regarding claim 26, Chervin discloses the first gas and the second gas are supplied to the first and second bladders from at least one external source (Fig. 11 – first bladder from ambient room and second bladder from second hose 110) and contain different percentages of oxygen (exhaled air has lower oxygen concentration than ambient air).
Regarding claim 27, Chervin discloses a frame structure (Fig. 1 #12; ¶0036) configured to support at least the first bladder in a vertical direction (Fig. 1).
Regarding claim 28, Chervin discloses the first bladder is pleated (¶0049 – “bellows-type construction”) such that the pleats unfold to permit the first bladder to expand during receipt of the first gas (bellows must unfold to transition from Fig. 3 to Fig. 2).
Regarding claim 29, Chervin discloses the pleats are biased to return to a folded state and collapse the first bladder in a vertical direction as the first gas is depleted from the first bladder (transition from Fig. 2 to Fig. 3 requires folding of the bellows).
Claim(s) 25-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morch (U.S. Patent 2969789).
Regarding claim 25, Morch discloses a dual bladder system (Figure) capable of supplying gasses while exercising, comprising: a cylindrical inflatable and collapsible first bladder (#20; Col. 2, Ln. 45-53) dimensioned and configured to receive a first gas (from either end of #32), the first bladder being biased towards a collapsed state (Figure breathing bag 20 naturally biased downward) and positioned in an external ambient pressure environment (Figure); a second bladder (#22; Col. 2, Ln. 54-63) dimensioned and configured to receive a second gas (from either end of #32); and a mixer (#36; Col. 2, Ln. 64 – Col. 3, Ln. 24) coupled to the first and second bladders, the mixer having an actuator (#38; Col. 3, Ln. 3-5) for selectively providing at least one of the first and second gases to a user. The recitation of supplying gasses while exercising represents an intended use and is given limited patentable weight (MPEP 2111.02). Further, the term “exercising” under broadest reasonable interpretation can involve the active motion of a body’s organs, to include lung movement, and is not limited to the type of vigorous exercise the instant application appears to intend.
Regarding claim 26, Morch discloses the first gas and the second gas are supplied to the first and second bladders from at least one external source (#15 and room air) and are capable of containing different percentages of oxygen. One “gas” can be patient exhalation received through conduit means 18 which will be depleted in oxygen relative to ambient air and the other “gas” can be drawn from ambient through the opposite open end of bore 32 (Figure; Col. 2, Ln. 69-70).
Regarding claim 28, Morch discloses the first bladder is pleated (#20 is pleated) such that the pleats unfold to permit the first bladder to expand during receipt of the first gas.
Regarding claim 29, Morch discloses the pleats are biased to return to a folded state and collapse the first bladder in a vertical direction as the first gas is depleted from the first bladder (Figure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin et al. (U.S. Pub. 2013/0139819).
Regarding claim 3, Chervin fails to teach disclose in the cited embodiment the second bladder is attached to the first bladder.
However, Chervin teaches an alternate embodiment (Figs. 19-24; ¶¶0061-0073) including an inhalation chamber (Fig. 20 #472; ¶0067) attached along a shared central wall with an exhalation chamber (Fig. 20 #430; ¶0062). Chervin teaches this embodiment as an obvious design choice alternative where the two chambers are located side-by-side (e.g. Figs. 19-20) instead of stacked (e.g. Figs. 1-2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the originally cited embodiment of Chervin the second bladder is attached to the first bladder based upon an obvious design choice alternative which locates the two chambers side-by-side instead of stacked further in view of Chervin.
Regarding claim 9, Chervin discloses the frame includes a plurality of vertical and horizontal frame members (Fig. 1 #12) collectively arranged in a rectangular shape.
Chervin fails to disclose the frame has a height-to-width ratio greater than one.
However, housing 12 in Fig. 1 is shown as a rectangular prism which is close to cubic in shape. One of ordinary skill in the art during the routine process of optimization would have considered it prima facie obvious to have made minor dimensional adjustments to housing 12, such as adjustments to fit chambers 30, 72. For example, reducing the diameter of those chambers while still needing to retain the same internal volume of those chambers would necessity an increasing of the height of those chambers, and thus the overall housing. In order to satisfy the instant claim the height of housing 12 need only be a minimal amount greater than the width of the housing. One having ordinary skill in the art would have considered it prima facie obvious that during potential adjustments to housing 12, as discussed above, at least one dimensioning of housing 12 would obviously result where there would be a greater height than width of housing 12.
The claim thus fails to patentably distinguish over Chervin.
Allowable Subject Matter
Claims 4-5, 10-12, 16, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: each of claims 4-5, 10-12, 16, and 19-24 remains allowed over the prior art for the same reasons as discussed in the preceding Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785